DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the instant Application 16/738,381 filed on 1/9/2020 and Terminal Disclaimer Approved on 11/3/2020. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 1/9/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant Application is allowed for similar reasons as parent Application 14/903,089, filed 1/6/2016, now U.S. Patent #9,887,963,  Application 15/831,476, now U.S. Patent #10,110,565 and Application 16/048,470, filed 07/30/2018, now U.S. Patent #10,587,581  along Terminal Disclaimer approved on 11/3/2020.  An updated search was conducted on 11/3/2020 and the claims are still in condition for Allowance.  The closest prior art still fails to disclose, teach or even suggest “forwarding, by the one or more processors: (i) the request for the resource directly to a first proxy server, wherein the request for the resource was previously received from a client device, and (ii) a duplicate of the received request directly to a second proxy server; after said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439